

116 HR 3703 IH: Retired Military Member Appointments to the Department of Defense Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3703IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Bishop of Utah (for himself, Mr. Cole, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to modify the authority to appoint retired members of the
			 armed forces to positions within the Department of Defense, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Retired Military Member Appointments to the Department of Defense Act. 2.Modification of period after retirement for authority of Department of Defense to appoint retired members of the armed forces to positions within the Department after retirementSection 3326 of title 5, United States Code, is amended—
 (1)by striking subsection (b) and inserting the following:  (b) (1)A retired member of the armed forces may be appointed to a position in the civil service in or under the Department of Defense (including a nonappropriated fund instrumentality under the jurisdiction of the armed forces) immediately after the retirement of the member only if the proposed appointment is authorized by the Secretary concerned or a designee of the Secretary concerned, after a determination that—
 (A)the position has not been held open pending the retirement of the retired member; (B)qualification requirements for the position have not been written in a manner designed to give advantage to the retired member; and
 (C)the retired member was considered and selected in accordance with the applicable law (including regulations) governing the appointing authority used to appoint the retired member.
 (2)The Secretary concerned or a designee of the Secretary concerned shall determine the duration under which the provisions of this subsection apply.; and
 (2)by adding at the end the following:  (d) (1)Not later than February 15 each year, the Secretary of Defense and the Director of the Office of Personnel Management shall jointly submit to Congress a report on the appointments made during the preceding year using the authority in subsection (b)(1).
 (2)Each report under this subsection shall set forth, for the year covered by such report, the following:
 (A)The number of appointments made using the authority in subsection (b)(1). (B)The grades at retirement from the armed forces of the individuals subject to such appointments.
 (C)The job titles, pay grades, and locations of employment at appointment of the individuals subject to such appointments..
			